[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Plaintiff has filed a Motion for Order to Show Cause and a Complaint for Declaratory and Injunctive Relief dated June 23, 2000. Plaintiff CT Page 15989 claims that the defendants have refused to allow the plaintiff to obtain magazines and literature in violation of his constitutional rights. Defendants filed a Motion to Dismiss dated October 16, 2001. Although it is also entitled "Opposition to Petition for Writ of Habeas Corpus", this is not a habeas corpus application, but rather a different type of civil action, namely an injunction action.
A copy of the Defendants' Motion to Dismiss etc. was mailed to the plaintiff on October 16, 2001. The plaintiff had thirty days in which to reply to said motion, and, as of the date hereof, no such response has been filed.
Apparently the plaintiff is claiming that he is not allowed to receive a magazine entitled "Maxim". There is no evidence that he has ordered a subscription for that magazine. Further, according to the Motion to Dismiss, the plaintiff is now confined to a correctional institution in Maryland. The issue of whether or not literature ordered by a prisoner constitutes a threat to the safety and security of the prison is a matter to be initially determined by the officials of that prison. Since the plaintiff is now in an out-of-state prison, this Court has no jurisdiction to act upon the plaintiff's complaint. It is up to the Maryland prison officials to make their own determination.
Accordingly, there is no controversy before this Court, and the Defendants' Motion to Dismiss is granted.
The Court would suggest to the plaintiff that he obtain a copy of the magazine which sells for $3.99 and then submit a request to the officials of the prison in which he is incarcerated to permit him to order a subscription to said magazine and to receive it. By showing these officials an issue of the magazine, they will be in a position to determine whether or not it is a threat to the safety and security of the prison.
Rittenband, JTR